          Case 1:19-cv-01203-LY Document 13 Filed 01/15/20 Page 1 of 1
                      I                                      .

                      UNITED STATES DISTRICT COURT                 ZOZOJAN 15   PM   t4:3L4
                       WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

LINDA SUSAN MULLENIX,                     §
    Plaintiff,                            §


v.                                        §
                                                      CASE NO. 1:19-CV-1203
                                          §
UNIVERSITY OF TEXAS AT                    §
AUSTIN,                                   §
    Defendant.                            §


                                     [I) 1 0 DI   4


        Now pending before the Court is Defendant's Opposed Second Motion for

Extension of Time to File a Responsive Pleading. Having carefully reviewed

Defendant's unopposed filing, the Court GRANTS the Motion and ORDERS

Defendant to respond to the Complaint no later than

2020.


        SIGNED thi          day of




                                                                 CT JUDGE
